USCA4 Appeal: 22-6165      Doc: 13         Filed: 09/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6165


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ROBERTO BROWN, a/k/a AB,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Richard Mark Gergel, District Judge. (2:15-cr-00800-RMG-1)


        Submitted: September 19, 2022                               Decided: September 28, 2022


        Before GREGORY, Chief Judge, and DIAZ and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Roberto Brown, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6165         Doc: 13      Filed: 09/28/2022     Pg: 2 of 2




        PER CURIAM:

               Roberto Brown appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). In his informal brief,

        Brown argues that the district court abused its discretion by finding that he had not

        established extraordinary and compelling reasons for his release. However, Brown fails to

        dispute the district court’s conclusion that, even if he established extraordinary and

        compelling reasons for release, the 18 U.S.C. § 3553(a) factors weighed against granting

        him relief.

               On appeal, we confine our review to the issues raised in the informal brief. See

        4th Cir. R. 34(b). Because Brown’s informal brief does not challenge the district court’s

        dispositive finding regarding his compassionate release motion, he has forfeited appellate

        review of the district court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

        2014) (“The informal brief is an important document; under Fourth Circuit rules, our

        review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

        court’s order. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2